Citation Nr: 1041089	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a cardiac disability status 
post cardiac bypass with residual scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In November 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2010, the Veteran submitted additional argument in 
support of the claim on appeal with a specific request that the 
case be remanded to the agency of original jurisdiction (AOJ) for 
adjudication.  The record also contains an expert medical opinion 
that was received in July 2010.  The Veteran has a right to have 
the additional evidence and argument considered by the AOJ.  38 
C.F.R. § 20.1304(c) (2010).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim with 
consideration of all evidence, including that 
received since the statement of the case 
(SOC) in August 2007.  If the claim remains 
denied, the AOJ should issue a supplemental 
statement of the case (SSOC) before returning 
the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


